Citation Nr: 0511320	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-32 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether there was a timely appeal of the October 2001 rating, 
that denied service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

J. M.  Ivey, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
August 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 determination of the 
New Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO), which concluded that a timely 
substantive appeal of the claim for service connection for a 
psychiatric disability was not submitted.  A notice of 
disagreement (NOD) was received by VA in February 2003.  In 
September 2003, a statement of the case (SOC) was issued.  VA 
received the veteran's substantive appeal (VA Form 9) in 
November 2003.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  On October 11, 2001, the veteran was notified of an 
October 2001, rating decision that denied service connection 
for depression.  

2.  A NOD with the denial was received by the RO on May 2, 
2002.  

3.  The SOC was sent to the veteran on August 14, 2002, with 
instructions for perfecting an appeal.

4.  A substantive appeal was not received by the RO within 
one year of the October 2001 rating, or within 60 days of the 
August 2002 statement of the case.  


CONCLUSION OF LAW

A timely substantive appeal from the October 2001 denial of 
service connection for a psychiatric disability was not 
filed.  38 U.S.C.A. § 7105(a), (d)(3) (West 2002); 38 C.F.R. 
§§ 20.202, 20.302(b), 20.303, 20.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Timeliness 

By rating decision of October 3, 2001, the RO denied service 
connection for depression.  On October 11, 2001, the veteran 
was notified by letter of that rating action.  In the 
notification letter, his appellate rights were explained.  

On May 2, 2002, a NOD was received by the RO, from the 
veteran, disagreeing with the October 3, 2001 rating 
decision. A SOC was sent to the veteran on the aforementioned 
issue on August 14, 2002.  The veteran was advised that he 
would need to complete and file an enclosed VA Form 9 
(substantive appeal) in order to perfect his appeal.  
Instructions indicating what he needed to do, how much time 
he had to do it, and how to go about getting assistance were 
included.  He was also instructed in what to do if he 
required more time.  

A VA Form 9 was received by the RO on January 30, 2003.  

By rating action of February 2003, the RO determined that a 
timely substantive appeal was not submitted with respect to 
the aforementioned claim.  The veteran filed a NOD in 
February 2003, regarding the issue of the timeliness of the 
appeal of the issue of entitlement to service connection for 
a psychiatric disability.  In September 2003, a SOC was 
issued regarding the timeliness of the substantive appeal 
concerning the 2001 rating action.  In November 2003, the 
veteran filed a substantive appeal of the timeliness issue.

Appellate review is initiated by a NOD and completed by 
receipt of a substantive appeal after a SOC has been 
furnished.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2004).  A 
NOD or substantive appeal must be filed with the VA office 
from which the veteran received notice of the determination 
being appealed unless notice has been received that the 
applicable Department of Veterans Affairs records have been 
transferred to another Department of Veterans Affairs office.  
38 C.F.R. § 20.300.

A substantive appeal is timely if it is received within one 
year of the date the veteran was notified of the denial of 
the claim, or within 60 days after the SOC was issued, 
whichever period is later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b). The 60- day period may be extended for a 
reasonable period, on request, for good cause shown.  38 
U.S.C.A. § 7105(d)(3).  Regulations further specify that a 
request for such an extension must be in writing and must be 
made prior to expiration of the time limit for filing.  38 
C.F.R. § 20.303.

In this case, the veteran filed a NOD received by the RO in 
May 2002, for the issue of entitlement to service connection 
for a psychiatric disability that was denied in October 2001.  
An August 2002 SOC was issued in connection with the claim.  
The veteran was instructed as to what was necessary in order 
to perfect an appeal of the issue at hand.  

The veteran had until October 2002 to perfect an appeal of 
the issue relevant here, or a request for an extension could 
have been made for good cause.  See 38 C.F.R. § 20.303.  This 
did not occur.  Accordingly, it may not be concluded the 
veteran timely appealed the denial service connection for a 
psychiatric disability.  This deprives the Board of 
jurisdiction over that issue and therefore it must be 
dismissed.

II.  Veterans Claims Assistance Act

The Board has determined that it lacks jurisdiction to 
consider the claim for service connection for a psychiatric 
disability.  Lacking jurisdiction to decide the claim, logic 
would seem to dictate that it is beyond the Board's purview 
to determine whether the RO's notice and development actions 
were compliant with the various duties to notify and assist 
relating to these claims under the Veterans Claims Assistance 
Act of 2000 (VCAA).  However, the Board will address whether 
VA substantially complied with the VCAA in giving the veteran 
notice of applicable laws and regulations and sufficient 
information for him to present evidence and argument 
pertinent to the timeliness issue.

The veteran was first given notice about the requirements for 
filing a timely substantive appeal when the RO sent a VA Form 
4107 (entitled "Your Rights To Appeal Our Decision") with its 
October 2001 rating decision and letter.  In its August 2002 
and September 2003 statements of the case, the RO detailed 
the legal requirements with respect to filing timely appeals 
and referenced the provisions of 38 C.F.R. § 3.159 (the 
implementing regulation relating to VCAA).  VA has 
unquestionably fulfilled the duty to notify in this case.  
Moreover, there is no issue as to VA assistance in seeking 
further information or evidence (including records).

The veteran testified before the undersigned at a 
videoconference hearing in March 2005.  He has been provided 
appropriate notice and assistance, and no further action is 
required in order to comply with the VCAA.  

Accordingly, the Board finds that VA, in notifying the 
veteran of the applicable law regarding filing timely 
substantive appeals and of its reasons for addressing the 
issue, has substantially complied with relevant requirements 
of the VCAA.


ORDER

As the veteran did not file a timely substantive appeal with 
respect to the October 2001 rating action that denied service 
connection for a psychiatric disability, that appeal is 
dismissed.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


